On this the 27th day of June, 1913, came on to be heard the application of appellant to have this court recall its judgment and order overruling motion for rehearing rendered herein on the 25th day of June, 1913, and that they be permitted to file additional briefs and make an oral argument in this cause on rehearing, and it is considered by the court that said prayer should be granted in part and overruled in part.
It is ordered by the court that judgment and decree heretofore rendered on the 25th day of June, 1913, overruling the motion for rehearing be recalled, annulled and vacated, and this cause continued until the next term of court, beginning on the first Monday in October. It is further ordered that appellant be permitted to file additional briefs herein on or before September 1, 1913, but the request that they be permitted to argue said motion orally be and the same is hereby denied.
In this order Davidson, Judge, and Prendergast, Presiding Judge, concur, and Harper, Judge, dissents.
                          ON REHEARING.                          June 3, 1914.